DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites an additional step (c) for depositing at least one additional composition which is confusing since claim 1 from which it depends already recites a step (c). This additional step should be given a different designation for clarity. Claim 9 depends from claim 3.
Claim 11 recites the limitation "the at least one additional composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Claim 11 is considered to depend from claim 3 which includes the limitation “depositing at least one additional composition”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turpen et al (WO 2016/144333, submitted by Applicant in IDS filed 6/17/19).
Turpen discloses an optical element having a light influencing property in a non-uniform, linear gradient pattern over the first surface thereof (Abstract). Product-by-process claims are not limited to the manipulations of the recited steps (i.e. method of claim 1), only the structure implied by the steps (i.e. non-uniform, linear gradient pattern) (see MPEP 2113). 
Thus, Turpen meets every limitation of claim 18 and anticipates the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magne (US 2002/0041929).
Magne discloses a method of imparting an optical element 4 [0050] with at least one light influencing property (e.g. photochromic coating) [0069] in a gradient pattern [0086], the method comprising: providing an optical element 4 having a first surface and second surface (Fig. 2B), depositing a first composition over the first surface of the optical element so as to provide a first treated surface region, the first composition comprising a material which provides at least one light influencing property, such as photochromic coating [0069]; depositing at least one second composition [0063]; [0066] over the surface of the optical element so as to provide a second treated surface region over a portion of the first treated surface region to form a first overlap region [0086]; and spinning the optical element 4 [0050] thereby providing the optical element having a light influencing property [0069] in a gradient pattern [0086]. 
Magne does not explicitly teach depositing the first composition in order to provide a first treated surface region and an untreated surface region. However, Magne 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the movement and tilting of the nozzles for the first and second compositions during the process of Magne for a desired initial distribution of liquid coating material and desired gradient or overlapping of several layers of coating materials [0086]. 
Regarding Claims 2-3, 5, 9, Magne discloses several layers of coating materials, including overlapping coatings [0086] and it would have been obvious to control the movement and tilt of the nozzles for desired liquid distributions on the optical element 4 [ 0050]; [0080].
Regarding Claim 4, the substrate 4 may be radiation cured [0063].
Regarding Claim 6, the second composition comprises a material having light influencing property, such as photochromic material [0069]. 
Regarding Claims 10 and 11, the optical substrate may be positioned in a vertical position, a horizontal position, or at an angle to either the horizontal or vertical positon [0092] and thus would include angles within the claimed range.
Regarding Claim 13, the light influencing property may be photochromicity [0069].
Regarding Claims 14, 15, and 18, the optical element may be a lens [0050] and may have a gradient pattern [0086] of light influencing property [0069]. 

.
Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magne (US 2002/0041929) as applied above in view of He et al (US 2011/0216273).
Magne does not disclose that the photochromic material includes a dye or that the first surface of the optical substrate comprises an alignment layer.
He discloses that optical elements, such as ophthalmic elements, may comprise an alignment layer on the surface [0147]; [0165]. The alignment layer may include a liquid crystal material and a photochromic-dichroic dye [0098]-[0099]; [0147]-[0151]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention use photochromic-dichroic dyes as suggested by He as the photochromic material of Magne since it was a typical photochromic material for ophthalmic elements and to include an alignment layer as suggested by He since it is generally necessary to align the molecules of the photochromic-dichroic dyes in an activated state.
Thus, claims 7, 8, 16, and 17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Magne and He.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magne (US 2002/0041929) as applied above in view of Nakamura et al (US 2016/0008836).
Magne discloses that the rotation speed can vary over time [0051] and can generally be 500 to 5000 rpm [0057]. 

Nakamura discloses coating solution on a spectacle lens including spinning at a first speed of 200-700 rpm for 1-10 seconds and spinning at a second speed of 1000-3000 rpm for 5-30 seconds [0060]-[0068]. The second, higher speed spinning step blows away excess coating solution [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a two-stage spinning process as suggested by Nakamura in the process of Magne in order to blow away excess coating solution on the lens surface.
Thus, claim 12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Magne and Nakamura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715